As filed with the Securities and Exchange Commission on May 6, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ZYNGA INC. (Exact name of registrant as specified in its charter) Delaware 42-1733483 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 699 Eighth Street San Francisco, CA 94103 (855) 449-9642 (Address of principal executive offices) (Zip code) 2011 Equity Incentive Plan 2011 Employee Stock Purchase Plan (Full title of the plan) Michelle Quejado Zynga Inc. 699 Eighth Street San Francisco, CA 94103 (855) 449-9642 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Copies to: Thomas Ivey, Esq. Devang S. Shah Skadden, Arps, Slate, Meagher & Flom LLP Zynga Inc. 525 University Ave., #1400 699 Eighth Street Palo Alto, California 94301 San Francisco, CA 94103 (650) 470-4500 (855) 449-9642 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to beRegistered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of
